


Exhibit 10.4
BONUS AGREEMENT UPON COMMENCEMENT OF EMPLOYMENT




This Bonus Agreement upon Commencement of Employment (this “Agreement”) is
between Marathon Oil Corporation, (referred to as “Marathon”) and Lee M. Tillman
(referred to as “you”) and sets forth the terms for payment of the Bonus and the
conditions on which you agree to repay the Bonus.


Marathon has agreed to pay you an aggregate signing bonus of $3,000,000
(“Bonus”). This Bonus, less any required tax withholding, shall be paid in three
installments. The first installment (“First Installment”) shall be $2,000,000
and shall be paid within thirty (30) calendar days following August 1, 2013,
which is the date on which your employment with Marathon commenced. The second
installment (“Second Installment”) shall be $500,000 and shall be paid within
thirty (30) calendar days following August 1, 2014 provided that you remain in
continuous employment with Marathon through such date. The third installment
(“Third Installment”) shall be $500,000 and shall be paid within thirty (30)
calendar days following August 1, 2015 provided that you remain in continuous
employment with Marathon through such date. If your employment with Marathon is
terminated due to your disability, resignation for Good Reason, or termination
by Marathon without Cause prior to payment of any of the installments, you will
receive all remaining bonus installments within thirty (30) days after the date
that is six (6) months after your termination of employment, and you shall not
be required to repay any amounts pursuant to this Agreement. If your employment
with Marathon is terminated due to your death prior to payment of any of the
installments, your estate will receive all remaining bonus installments within
thirty (30) days after the date of your death, and your estate shall not be
required to repay any amounts pursuant to this Agreement.


Your receipt of the Bonus is contingent upon the execution of this Agreement.


You will be required to repay certain amounts as follows if Marathon terminates
your employment for Cause or if you resign your employment without Good Reason:


(i)
prior to August 1, 2014, you will be obligated to repay the First Installment;

 
(ii)
prior to August 1, 2015, you will be obligated to repay the Second Installment
and 50% of the First Installment; and



(iii)
prior to August 1, 2016, you will be obligated to repay the Third Installment.



For purposes of this Agreement, “Cause” means any one or more of the following:


(i)
your willful and continued failure to substantially perform your duties with
Marathon (other than any such failure resulting from termination of your
employment for Good Reason or any such failure resulting from your incapacity
due to physical or mental illness), after a demand for substantial performance
is delivered to you that specifically identifies the manner in which Marathon
believes that you have not substantially performed your duties and you have
failed to resume substantial performance of your duties on a continuous basis
within fourteen (14) days of receiving such demand;



(ii)
your willfully engaging in conduct which is demonstrably and materially
injurious to Marathon, monetarily or otherwise; or



(iii)
your conviction of a felony or conviction of a misdemeanor which impairs your
ability substantially to perform your duties with Marathon. For purposes of this
definition of Cause, no act, or failure to act, on your part shall be deemed
“willful” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that the action or omission was in the best interest
of Marathon.



For purposes of this Agreement, “Good Reason” means the occurrence, without your
express written consent, of any one or more of the following:




--------------------------------------------------------------------------------






(i)
the assignment to you of duties materially inconsistent with your position as
President & Chief Executive Officer or a material diminution in your authority,
duties, status or responsibilities, including a requirement that you report to a
corporate officer or employee instead of reporting directly to the Board of
Directors of Marathon;



(ii)
a material diminution by Marathon in your rate of base salary;



(iii)
a material change in the geographic location at which you must perform services,
specifically including a requirement that you be based at a location in excess
of fifty (50) miles from the location where you were based on August 1, 2013; or



(iv)
a material diminution by Marathon in your total compensation opportunity,
including a material diminution resulting from your exclusion from, or reduced
participation in, any of Marathon’s employee benefit, incentive compensation,
bonus, stock option and stock award plans, programs, policies, practices or
arrangements in which officers of Marathon participate, provided that no
material diminution in your total compensation opportunity will be deemed to
occur as long as you participate in such plans, programs, practices, policies or
arrangements on the same level at which other corporate officers participate in
such plans, programs, practices, policies or arrangements.



Notwithstanding the foregoing, Good Reason shall not exist unless (a) you
provide notice to Marathon of the existence of the condition or occurrence of
the action that you believe constitutes Good Reason within ninety (90) days of
the initial existence of the condition or occurrence of the action, (b) upon
receipt of such notice, Marathon has a period of forty-five (45) days during
which it may remedy the condition or reverse or change the action that you
believe constitutes Good Reason, (c) Marathon does not remedy the condition or
reverse or change the action within such cure period, and (d) you actually
terminate your employment with Marathon within two years of the initial
existence of the condition or occurrence of the action that constitutes Good
Reason. Your continued employment with Marathon shall not constitute consent to,
or a waiver of rights with respect to, any condition or occurrence constituting
Good Reason hereunder.


Payments under this Agreement are intended to be exempt from or to comply with
section 409A of the Internal Revenue Code of 1986, as amended, and related U.S.
Treasury regulations or official pronouncements (“Section 409A”) and any
ambiguous provision will be construed in a manner that is consistent with
exemption from Section 409A; provided, however, if and to the extent that any
compensation payable pursuant to this Agreement is determined to be subject to
Section 409A, this Agreement will be construed and all payments under this
Agreement shall be made in a manner that will comply with Section 409A. To the
extent required to comply with Section 409A, references to a “resignation,”
“termination,” “termination of employment” or like terms throughout this
Agreement shall be interpreted consistent with the meaning of “separation from
service” as defined in Section 409A. To the extent required to comply with
Section 409A, references to a “disability” shall be interpreted consistent with
the meaning of “disability” as defined in Section 409A.


You authorize Marathon to deduct any amount allowed by law, up to and including
the amounts you are obligated to repay under the provisions of this Agreement
from your final paycheck, any checks for allowances or expenses payable to you,
and to credit those deductions to the amounts you are obligated to repay under
this Agreement. You understand that you shall remain responsible for the payment
of any remaining balance that remains after such deduction.


You acknowledge and agree that neither this Agreement nor the payment of the
Bonus creates or affirms any obligation for Marathon to employ you for any term
or specific period of time.


You understand and agree that this Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, and that this Agreement is
enforceable from the time that you sign it, or from the time that you receive
the First Installment of the Bonus, whichever first occurs, without regard to
whether or not any representative or agent of Marathon signs it. You acknowledge
receiving a copy of this Agreement at the time that you signed it.




--------------------------------------------------------------------------------






Lee M. Tillman:         /s/ Lee M. Tillman


Date:                August 30, 2013




Marathon Oil Corporation


By:                /s/ R. L. Sovine


Title:                Vice President, Human Resources


Date:                August 30, 2013


